DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents

	The Japanese foreign priority document(s) 2016-183551, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on February 7, 2019 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed May 17, 2019 & October 14, 2019  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “NaSICON-type” is of uncertain meaning rendering the claims vague and indefinite. It is unclear what solid state electrolyte characteristics qualify as NaSICON-type. Applicant is encouraged to remove the term “type” for clarity.  An  appropriate correction is required.

Allowable Subject Matter
Claims 5-9, 10-13 & 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The instant claims would be allowable over the prior art of record, because the prior art is silent to  a NaSICON-type solid-state electrolyte comprising: Na as a conducting species; Zr; M; Si; P; and 0, wherein M is at least one element selected from Mg, V, and Nb, and wherein the NaSICON-type solid-state electrolyte has a composition in which a molar ratio of M to Zr (M/Zr) is less than 0.2,  further comprising yttrium (Y).
The prior art, such as Zhang et al. U.S. Pub. 2015/0364787, teaches a NaSICON-type solid-state electrolyte comprising: Na as a conducting species; Zr; M; Si; P; and 0, wherein M is at least one element selected from Mg, V, and Nb, (NaxAyBzP3-zOw where A=Zr, B=Si and w=12; [0012], wherein B is one or more ions with pentavalence includes Si, V or Nb; [0009]). However, the reference does not teach or suggest the solid-state electrolyte also including yttrium (Y).  Therefore, the instant claims are patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Pub. 2015/0364787.
With respect to claim 1, Zhang teaches a NaSICON-type solid-state electrolyte comprising: Na as a conducting species; Zr; M; Si; P; and 0, wherein M is at least one element selected from Mg, V, and Nb, (NaxAyBzP3-zOw where A=Zr, B=Si and w=12; [0012], wherein B is one or more ions with petntavalince includes Si, V or Nb; [0009]). With respect to claim 14, the solid-state electrolyte is in employed in an all-solid-state battery comprising: a positive electrode joined to a first surface of the solid-state electrolyte layer; and a negative electrode joined to a second surface of the solid-state electrolyte layer.  See Fig. 1. 
Zhang does not expressly disclose that the NaSICON-type solid-state electrolyte has a composition in which a molar ratio of M to Zr (M/Zr) is less than 0.2 (claims 1 & 15); the molar ratio of M to Zr (M/Zr) is less than 0.1 (claim 2); molar ratio of M to Zr claim 3); molar ratio of M to Zr (M/Zr) is more than 0.05 and less than 0.2 (claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a molar ratio of M to Zr (M/Zr) is less than 0.2 in the solid-state electrolyte of Zhang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balagopal et al. U.S. Pub. 2017/0084970 teaches Na SICON electrolyte of Na3Zr2Si2PO12. See paragraph [0014]. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722